NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                                   SHAWN M.,
                                    Appellant,

                                         v.

                  DEPARTMENT OF CHILD SAFETY, X.J.,
                            Appellees.

                              No. 1 CA-JV 15-0364
                                FILED 6-9-2016


            Appeal from the Superior Court in Maricopa County
                              No. JS 17889
                   The Honorable Connie Contes, Judge

                                   AFFIRMED


                                    COUNSEL

John L. Popilek, P.C., Scottsdale
By John L. Popilek
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By JoAnn Falgout
Counsel for Appellee, Department of Child Safety
                          SHAWN M. v. DCS, X.J.
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Patricia A. Orozco delivered the decision of the Court, in
which Judge Peter B. Swann and Judge Jon W. Thompson joined.


O R O Z C O, Judge:

¶1             Shawn M. (Father) appeals the severance of his parental rights
to his son, X.J. For the following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2            The Department of Child Safety (DCS) filed a petition to
terminate Father’s rights to X.J. in March 2015, alleging length of
imprisonment as the sole ground for severance.1 Father’s paternity was at
issue, and just before the severance hearing in September 2015, Father
learned that DCS had confirmed he was X.J.’s biological parent. At the
severance hearing, Father requested a continuance because of the delay in
establishing paternity. The court denied Father’s motion and proceeded
with the severance hearing. The court found that Father’s incarceration
began before X.J.’s birth and Father’s maximum release date was scheduled
for March 2018. The court terminated Father’s parental rights, finding that
pursuant to Arizona Revised Statutes (A.R.S.) section 8-533.B.4, “[t]he
father is deprived of his civil liberties due to the conviction of a felony and
the father’s sentence is of such length that the child will be deprived of a
normal home for a period of years.”

¶3            Father timely appealed. We have jurisdiction pursuant to
Article 6, Section 9, of the Arizona Constitution, and A.R.S. §§ 8-235.A,
12–120.21.A.1 and -2101.A (West 2016).2




1       The petition also sought to terminate X.J.’s mother’s rights. Mother’s
rights to X.J. were terminated, but she is not party to this appeal.

2     We cite to the current version of applicable statutes absent any
change material to our decision.


                                      2
                           SHAWN M. v. DCS, X.J.
                            Decision of the Court

                                DISCUSSION

¶4           Father argues the court erred in concluding DCS provided
reasonable services to him and in denying his request to continue the
severance hearing.

I.     Reasonableness of Services

¶5            Father contends the court should have found DCS failed to
provide “appropriate” services to Father in its attempt to reunify the family,
citing Ariz. Dep’t of Econ. Sec. v. Mahoney ex rel. Pima Cty., 24 Ariz. App. 534,
537 (1975). As grounds for severance, the Mahoney court found “the mother
had abandoned the children and had made little or no effort to maintain a
parental relationship; that she had provided little or no support for the
children and any efforts to contact them had been token in nature; and that
the mother had neglected the children.” Id. at 535.

¶6              Here, Father’s parental rights were not severed due to
abandonment; the termination was pursuant to A.R.S. § 8-533.B.4, defining
length of sentence as a basis for severance. When severance is caused by
the length of a parent’s prison sentence, DCS has “no duty to provide
reunification services prior to seeking termination.” James H. v. Ariz. Dep’t
of Econ. Sec., 210 Ariz. 1, 2-3, ¶¶ 7, 10 (App. 2005). Because Father does not
argue the evidence is insufficient to support the finding that his prison
sentence was of sufficient length to justify severance, we find the court did
not err. See id. at 3, ¶ 10 (declining to apply factors required by Michael J. v.
Ariz. Dep’t of Econ. Sec., 196 Ariz. 246 (2000) when at least one of the factors
supporting severance was length of sentence).3

II.    Request for Continuance

¶7           In support of his request for a continuance, Father argues that
had he known X.J. was his son, he would have attempted to keep in contact
with him. Father also represented that he had family members who could
be a potential placement for X.J. In response, the court ordered DCS to
review those options. Before making its final decision on Father’s motion,
the court observed that Father was incarcerated at the time of X.J.’s birth,
and was likely to remain in prison until at least 2018. We review a court’s


3      Father does not argue that severance was not in the best interests of
X.J. and therefore has waived the issue. See Hurd v. Hurd, 223 Ariz. 48, 51
n.3 (App. 2009) (holding that the appellate court does not address issues not
properly raised on appeal).


                                       3
                          SHAWN M. v. DCS, X.J.
                           Decision of the Court

denial of a request for a continuance for an abuse of discretion. Sandretto v.
Payson Healthcare Mgmt., Inc., 234 Ariz. 351, 361, ¶ 38 (App. 2014).

¶8            Although Father testified he would have attempted to keep in
contact with his son had he known X.J. was his child, he does not claim that
this would remedy the ultimate reason for termination of his parental
rights. Additionally, Father admits he made no effort to bond with X.J.,
despite knowing he might be X.J.’s biological parent. Due to his
incarceration, Father never had custody of X.J. and never bonded with him.
Because we find no prejudice, the court did not abuse its discretion in
denying Father’s motion to continue. See id.

                              CONCLUSION

¶9           For the foregoing reasons, we affirm the court’s severance of
Father’s parental rights to X.J.




                                   :AA




                                         4